DETAILED ACTION

Election/Restrictions
(Applicant is required to elect one Species and one Sub-Species)

REQUIREMENT FOR UNITY OF INVENTION
1.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
2.	As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

SPECIES and SUB-SPECIES
3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A:	Subject matter of Figs. 3, 9, 12, 14, 16 comprising a photodiode element PD surrounded by a deep trench isolation region element 82, a vertical transistor trench element 81 extending from an uppermost surface of Pwell element 77 into the photodiode element PD, short trench isolation elements 78 spaced from the vertical transistor trench element 81 within the element Pwell, a p-type region element 72 between the photodiode element PD and a flattening film element 73, an N-type diffusion layer element 84 between the photodiode element PD and the deep trench isolation element 82, and P-type diffusion layer between the N-type diffusion layer element 84 and the deep trench isolation element 82.
Species B:	Subject matter of Fig. 7 comprising a similar device as species A but has a short trench isolation region between portions of the deep trench isolation element 82 and an uppermost surface of the element Pwell 
Species C:	Subject matter of Fig. 8 comprising a similar device as species B but the short trench isolation region also extends to the flattening layer element 73
Species D:	Subject matter of Fig. 10 comprising a similar device as species A but a lateral thickness of a sidewall SiO2 film is thicker than a filling material element 86 of the deep trench isolation element 82
Species E:	Subject matter of Fig. 11 comprising a similar device as species A but has an extension of the p-type diffusion layer element 83 between the photodiode element 71 and the flattening layer element 73 instead of the element 72
Species F:	Subject matter of Fig. 13 comprising a similar device as species A but has a PNP region element 121-1, 122, 121-2 instead of the element 72
Species G:	Subject matter of Fig. 15 comprising a similar device as species A but has a wiring element 153 and contact elements 152 connected to an uppermost surface of the Pwell instead of a MOS capacitor
Species H:	Subject matter of Fig. 17 comprising a similar device as species A but has two vertical transistor trench elements 81 connected together above the upper surface of the element Pwell
Species I:	Subject matter of Fig. 18 comprising a similar device as species A but has a light shielding film extending over the element Pwell and through the deep trench isolation element 82 to the flattening layer element 73
Species J:	Subject matter of Fig. 19 comprising a similar device as species A but has a shape of an upper half of a circle at a bottom of the deep trench isolation for the elements 83, 85, 86

Upon election of a species, further election is required of a sub-species.
	The sub-species are as follows:	Sub-Species I:	Subject matter of Figs. 20, 26, 31 comprising a top view layout with the N-type diffusion layer element 84, P-type diffusion layer element 83, deep trench isolation element 82, each having a continuous rectangular shape around a photodiode element PD
	Sub-Species II:	Subject matter of Figs. 21, 22 comprising a similar device as Sub-Species I but the P-type diffusion layer element 83 comprises three sides of a rectangular shape around a photodiode element PD
	Sub-Species III:	Subject matter of Fig. 23 comprising a similar device as Sub-Species I but the P-type diffusion layer element 83 comprises two gaps on opposite sides of a longer length of the rectangular shape surrounding photodiode element PD
	Sub-Species IV:	Subject matter of Figs. 27a, 32 comprising a similar device as Sub-Species I but the P-type diffusion layer element 83 comprises two indent shapes towards a center area on opposite sides of a longer length of the rectangular shape surrounding photodiode element PD
	Sub-Species V:	Subject matter of Fig. 27b comprising a similar device as Sub-Species I but the P-type diffusion layer element 83 comprises two indent shapes on a bottom side and top side on opposite sides of a longer length of the rectangular shape surrounding photodiode element PD

4.	The species and sub-species of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species and sub-species as described supra do not share the same or corresponding technical feature as represented in the respective figures and written description as detailed above.
Furthermore, the species and sub-species lack unity of invention because the technical feature of the groups is not a special technical feature as it does not make a contribution over the prior art Yamashita (US 2015/0228684 A1).
Yamashita discloses a solid-state imaging device (see first embodiment, in particular see Figs. 3-4B and [0009] “solid-state imaging device”) comprising:
a photoelectric conversion unit (element SR2,SR4 of a first pixel P, see [0048] “signal storage portion PD of each pixel P”) configured to perform photoelectric conversion (see [0048-0050]);
a trench (element DTI, see [0051] “element isolation portion DTI”) penetrating a semiconductor substrate in a depth direction and formed between the photoelectric conversion units respectively formed in adjacent pixels (see Figs. 4A-B); and
a PN junction (junction between element SR1 and UR) region configured by a P-type region (element SR1, see [0061] “The semiconductor region SR1 contains the first conductive type (for example, P-type)”) and an N-type region (element UR, see [0059] “underlying region UR … contains second conductive type (for example, N-type) impurities”) on a sidewall of the trench, wherein
a part of sides surrounding the photoelectric conversion unit includes a region where the P-type region is not formed or a region where the P-type region is thinly formed (p-type region element SR1 is thinly formed the closer to the uppermost part; furthermore, the manner in which the claim is currently recited does not provide a specific thickness associated with “thinly” or what it is with respect to).
5.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

6.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

7.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818